Martin, J.,
delivered the opinion of the court.
The plaintiff complains of a judgment which sustains a sale of the land of the minors whose tutor he is, and which he sought to set aside, on the ground that it was illegally made below the price of the appraisement. The court süs-i 'll tained the sale, because it was made with the advice of a family meeting, for the purpose of paying the debts of the minors’ ancestor, and to effect a partition.
It appears to us, the judge of probates was in error. It is true that when creditors sue for their debts, and procure a sale of the estate for their payment, the land may be sold as . . ,. . . . ill other cases, although minors may be interested therein ; *86because the minors, at best, have but a residuary interest in the estate, which can be ascertained only by a full administration. 8 Louisiana Reports, 412.
the present case, the sale was not provoked by any creditor, and it does not appear from the record that the sale was necessary for the payment of debts, for which creditors . . 1. , were pressing, but principally for a partition.
jt js therefore, ordered, adjudged and decreed, that the r, judgment of the Court of Probates be annulled, avoided and reversed, and that the sale to the defendants, of the lands of the minors, be annulled and set aside, and that the property be resold according to law ; the defendants paying costs in both courts.